      Case 1:19-cv-00268-DMT-CRH Document 48 Filed 09/15/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Soo Line Railroad Company, d/b/a Canadian             )
Pacific, a Minnesota Corporation,                     )
                                                      )
               Plaintiff,                             )       ORDER
                                                      )
       vs.                                            )
                                                      )
Dakota Gold Transfer-Plaza, a Delaware LLC,           )
                                                      )
               Defendant and Third Party              )
               Plaintiff,                             )
                                                      )
       vs.                                            )       Case No. 1:19-cv-268
                                                      )
Calfrac Well Services Corp.,                          )
                                                      )
               Third Party Defendant.                 )


       The court held a status conference with the parties by telephone on May 7, 2021. During the

conference the parties advised that had reach agreements in principle that will likely resolve all

outstanding claims.

       The final pretrial conference set for September 21, 2021, and the jury trial set for October

4, 2021, are cancelled. They may be rescheduled as necessary at a later date. The parties shall

submit a brief status report to the court by October 25, 2021, updating it on their efforts to resolve

this matter.

       IT IS SO ORDERED.

       Dated this 15th day of September, 2021.

                                               /s/ Clare R. Hochhalter
                                               Clare R. Hochhalter, Magistrate Judge
                                               United States District Court
